Pee Cueiam.
Tbe plaintiff brought an action against tbe defendant to recover damages for tbe injury and death of her intestate brought about by tbe alleged negligence of tbe defendant. In tbe court below tbe defendant made a motion for judgment as of nonsuit, which was declined. Tbe plaintiff made a recovery, and tbe defendant appealed to this Court, where tbe judgment of tbe court below declining tbe nonsuit was reversed and action dismissed. Whichard v. Lipe, 221 N. C., 53, 19 S. E. (2d), 14. Soon thereafter tbe plaintiff renewed tbe action, and again recovered in tbe court below. Tbe defendant appealed, assigning various errors.
Upon a bearing of tbe case, tbe Court was evenly divided in opinion, Schenclc, J., not sitting. According to the practice of tbe Court, tbe judgment of tbe court below is affirmed; and tbe decision thereof does not become a precedent. Elmore v. Amusements, 221 N. C., 535, 19 S. E. (2d), 5; Outlaw v. Asheville, 215 N. C., 790, 1 S. E. (2d), 559.
Affirmed.